Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FUEL CELL SYSTEM

Examiner: Adam Arciero	SN: 17/198,408	Art Unit: 1727          June 18, 2022

DETAILED ACTION
The Application filed on March 11, 2021 has been received. Claims 1-6 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manabe et al. (US 2010/0203409 A1; as found in IDS dated 03/11/2021).
As to Claims 1-4 and 6, Manabe et al. discloses a fuel cell system, comprising: a fuel cell stack 100; 
fuel cell auxiliary equipment 510;
a battery 508 connected to an output terminal of said fuel cell stack;
a load system 500 connected to the output terminal of said fuel cell stack;
a controller 600 configured to control the fuel cell system and configured to calculate the auxiliary equipment power requirement (reads on the claimed predicting) (Fig. 1, paragraphs [0041 and 0056]). Manabe further discloses wherein the outside air temperature is used in controlling the fuel cell system and wherein the required output power is calculated and voltage value is controlled (paragraphs [0052 and 0056-0057]). The controller of Manabe is intrinsically configured to perform the claimed functions given that the components and structure of the prior art and the present invention are identical. See MPEP 2112 and 2114.
As to Claim 5, Manabe discloses wherein the load system 500 comprises load devices that do not affect the operation of the fuel cell stack, such as the vehicle cabin heater or the cooling medium pump, for example (paragraphs [0049-0052]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727